Citation Nr: 0935533	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic heart 
disorder, to include as secondary to service-connected 
infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

A November 1953 rating decision granted service connection 
for infectious hepatitis.  Infectious hepatitis is also known 
as Hepatitis A.  Dorland's Illustrated Medical Dictionary, 
753 (28th ed., 1994).  

In December 2003, the Milwaukee, Wisconsin, Regional Office 
(RO) denied reopening a claim for service connection for a 
chronic heart disorder secondary to the Veteran's 
service-connected infectious hepatitis.  In March 2007, the 
Board determined that new and material evidence to reopen the 
claim had been received.  After reviewing all the evidence, 
both old and new, on a de novo basis, the Board denied the 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a Joint Motion for 
Remand, the attorneys for the Veteran and VA General Counsel 
asked the Court to vacate the Board's March 2007 decision and 
remand the matter for further consideration.  The Court so 
ordered later in August 2007.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A remand by the Court contemplates a complete review of the 
case.  The Board subsequently reviewed the case and requested 
a medical opinion from a specialist physician.  Copies of his 
report were sent to the Veteran and his attorney.  They were 
informed that if, in response to the medical opinion, 
additional evidence was submitted it would be reviewed by the 
agency of original jurisdiction (AOJ), unless the appellant 
waived AOJ review.  See 38 C.F.R. § 20.1304 (2008).  The 
attorney responded with copies of internet articles and 
further argument.  AOJ review was not waived.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider the 
Veteran's claim in light of the 
additional evidence and argument 
received from the Veteran's attorney in 
August 2009.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

